IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

NINA SHAHIN,

Appellant, : C.A. No. Kl 8A-Ol-001 NEP

In and for Kent County

v.
SAM’S CLUB EAST &
SYNCHRONY BANK,

Respondents.

ORDER

Submitted: April 3, 2018
Decided: June 20, 2018

Plaintif`f`-BeloW/Appellant Nina Shahin (hereinaf`ter “Ms. Shahin”), appeals from
an order of the Court of Common Pleas (hereinaf`ter “CCP”). In that order, the CCP
denied Ms. Shahin’s motion for reconsideration (hereinafter the “Motion for
Reconsideration”). This Court finds no merit to Ms. Shahin’s appeal and affirms the
CCP’s order. The Court shall briefly recount the facts and procedural history of this
matter as reflected by the record:

In August of 2014, Ms. Shahin opened a Sam’s Club-branded credit card account
(hereinaf`ter the “Account”) With Synchrony Bank. On August 6, 2016, Ms. Shahin
went to a Sam’s Club store to purchase an Arctic Zone Oversized Trunk Organizer With
Removable Cooler (hereinafter the “Trunk Organizer”), Which was advertised as being
on sale for $9.98, “[l]imited quantities available on all items.” Upon arriving, Ms.
Shahin Was unable to purchase as many Trunk Organizers as she intended, apparently
because the store’s stock of` Trunk Organizers Was limited. Ms. Shahin consequently
sued Sam’s Club East, Inc. (hereinafter “Sam’s Club”).

Several days later, on August 18, 2016, several attempts Were made to place

Nina Shahin v. Sam’s Club Ea$t, et al
K17A-01-001 NEP
June 20, 2018

charges on the Account from a Domino’S Pizza in Fruita, Colorado (hereinafter the
“Attempted Charges”). Determining that the Attempted Charges indicated sufficient
risk of fraud or identity theft, Synchrony Bank placed a temporary fraud restriction on
the Account on August 19, 2016, so as to prevent further charges. In response to the
imposed restriction, Ms. Shahin directed Synchrony Bank to close the Account, Which
Was done pursuant to the request. Ms. Shahin sued Synchrony Bank for having placed
the fraud restriction on her account.

On June 28, 2017, the CCP held a pre-trial conference by telephone, during
Which the CCP orally granted summary judgment to Synchrony Bank and Sam’s Club.
Ms. Shahin later filed a motion for access to an audio recording of the teleconference
held on June 28, 2017 (hereinafter “Motion for Audio Recording”). In an order dated
October 11, 2017, the CCP denied the Motion for Audio Recording, explaining that
“[t]here is no rule in this Court that requires access to a party of an audio record on a
case that is no longer pending.”

On October 17, 2017, Ms. Shahin filed her Motion for Reconsideration of the
October 11, 2017 order denying her access to the Audio Recording.1 In the Motion for
Reconsideration, Ms. Shahin accused the CCP of falsifying the transcript of the
teleconference, racketeering, and official misconduct, arguing that the “falsification of

transcript is considered as an act of racketeering.”

 

l The October 11, 2017 order also denied Ms. Shahin’s motion to transfer, and Ms. Shahin’s Motion for
Reconsideration requested reconsideration of denial of the motion to transfer. However, Ms. Shahin has
represented to the Court that this appeal is only of the CCP’s denial of her Motion for Reconsideration of her
earlier Motion for Audio Recording_not the motion to transfer. In addition, Ms. Shahin does not address the
Court’s denial of` reconsideration regarding the motion to transfer in her opening brief, and thus the issue
Would be Waived in any event.

2

Nina Shahin v. Sam’s Club East, et al
K17A-01-001 NEP
June 20, 2018

The CCP denied the Motion for Reconsideration on December 19, 2017. The
CCP explained that Ms. Shahin had failed to set forth “any factual or legal mistakes
made by this Court in its decision,” thus falling short of the requirements of Court of
Common Pleas Civil Rule 59(e). Ms. Shahin now appeals that order to this Court.
Therefore, this Court’s review on appeal is limited to determining “whether the trial
court improperly failed to reconsider its decision and correct any legal or factual
errors.”2

On appeal, the appellant has an obligation to “marshal the relevant facts and
establish reversible error by demonstrating why the action at trial was contrary to either
controlling precedent or persuasive decisional authority from other jurisdictions.”3
Further, “failure to cite any authority in support of a legal argument constitutes a waiver
of the issue on appeal.”4

Despite the narrow scope of this appeal-which concerns only the CCP’s denial
of Ms. Shahin’s Motion for Reconsideration_Ms. Shahin’s opening brief recounts a
lengthy and unsubstantiated history of her alleged systematic harassment by the Dover
Police Department, which is not a party to this action. The opening brief also alleges
that the CCP judge who presided over this matter was biased, dishonest, and

professionally unqualified. All these factual allegations are improper because they are

beyond the scope of the issue appealed, beyond the scope of the record,5 and in any

 

2 Kostic-Lahlou v. Kostic, 913 A.2d 570 (Table) 2006 WL 3461437 at *1 (Del. 2006) (citing and
Bowen v. E.I. duPont de Nemours & Co., 879 A.2d 920, 921(Del. 2005).
3 Flamer v. State, 953 A.2d 130, 134 (Del. 2008).
4 Id.
5 Appeals in civil cases from the Court of Common Pleas to this Court are on the record. 10 DeI. C. §
1326(c).

3

Nina Shahin v. Sam’s Club Ea$t, et al
K17A-01-001 NEP
June 20, 2018

case may not be validated or rejected by a reviewing court, which is not to “make its
own factual findings.”6 Rule 59(e), which controls motions for reconsideration or
reargument, was never cited by Ms. Shahin in her opening brief. Nor did Ms. Shahin
offer any authority interpreting Rule 59(e), or any legal argument to persuade this Court
that the Motion for Reconsideration was incorrectly decided. The Court finds that Ms.
Shahin’s failure to marshal any relevant authority or argument in her opening brief
independently warrants dismissal of the appeal.7

However, in the interests of justice, the Court shall additionally consider
whether the Motion for Reconsideration was properly denied. A motion for
reconsideration filed pursuant to Court of Common Pleas Civil Rule 59(e) will only
be granted if “the Court has overlooked a controlling precedent or legal principles, or
the Court has misapprehended the law or facts such as would have changed the
outcome of the underlying decision.”8 Motions for reargument should not be used to
rehash arguments already decided by the Court, or to present new arguments that
were not previously raised.9 Using a motion for reargument for either of these
improper purposes “frustrate[S] the efficient use of judicial resources, place[s] the
opposing party in an unfair position, and stymie[s] ‘the orderly process of reaching

closure on the issues.”’10 In order for the motion to be granted, the movant must

 

6 Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
7 Flamer, 953 A.2d at 134-35.
8 The cases cited by the Court hereafter are interpreting Superior Court Civil Rule 59(e); however, the
language of the rules is identical, and the Court finds no reason to interpret the rules differently. Kennedy v.
Invacare, Inc., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006) (citing Bd. of Managers of the Del.
Criminal Justice Info. Sys. v. Gannet Co., 2003 WL 1579170, at *1 (Del. Super. Jan. 17, 2003)).
9 Tilghman v. Del. State Univ., 2012 WL 5551233, at *l (Del. Super. Oct. 16, 2012).
10 Id. (citing Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super. Jan. 14, 2004)).

4

Nina Shahin v. Sam’s Club Ea$t, et al
K17A-01-001 NEP
June 20, 2018

“demonstrate newly discovered evidence, a change in the law, or manifest
injustice.”ll “Delaware law places a heavy burden on a [party] seeking relief pursuant
to Rule 59.”12

Upon review of Ms. Shahin’s Motion for Reconsideration, the Court finds that
Ms. Shahin merely rehashed her earlier accusations of racketeering and misconduct,
and failed to carry her heavy burden by demonstrating newly discovered evidence, a
change in the law, or manifest injustice. Therefore, the CCP judge did not fail to correct
any legal or factual errors, and the Motion for Reconsideration was properly denied.

WHEREFORE, for the foregoing reasons, the CCP’s decision denying
reconsideration pursuant to Court of Common Pleas Civil Rule 59(e) is AFFIRMED.

IT rs so oRDERED.

/s/Noel Eason Primos
Noel Eason Primos, Judge

NEP/sz

Via File & ServeXpress and U.S. Mail

oc: Prothonotary

xc: Nina Shahin
Benjamin P. Chapple, Esquire
Jeffrey L. Moyer, Esquire
Nicole K. Pedi, Esquire

 

11 Brenner v. Village Green, Inc., 2000 WL 972649, at *1 (Del. Super. May 23, 2000) (citing E.I. duPont de
Nemours C0. v. Admiral Ins. Co., 711 A.2d 45, 55 (Del. Super. 1995)).
12 Newborn v. Christiana Psychiatric Serv., P.A., 2017 WL 394096 at *2 (Del. Super. Jan. 25, 2017).

5